In Habeas Corpus. This cause originated in this court on the filing of a petition for a writ of habeas corpus. Upon consideration thereof,
IT IS ORDERED by the court that petitioner’s application for said writ be, and hereby is, granted and due return of the writ shall be made on or before October 21, 1991, as prescribed in R.C. 2725.14.
IT IS FURTHER ORDERED by the court that it is not necessary to convey the prisoner before the court as prescribed in R.C. 2725.12.
WHEREAS, it has come to the attention of the court that the petitioner is no longer in the custody of David L. Baker, Warden, Orient Correctional Institution,
IT IS FURTHER ORDERED that the writ shall be served upon the Ohio Adult Parole Authority.
Holmes and Resnick, JJ., dissent.